DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed on 03/07/2022.
Claims 1, 2, 7-9, 11, 12, 17, 18 and 20 have been amended, and claims 5, 6, 10, 15, 16 and 19 have been canceled.  Currently, claims 1-4, 7-9, 11-14, 17, 18 and 20 are pending.

Remarks

Applicant’s arguments, see Remarks, pages 8-10, filed 03/07/2022, with respect to amended features similarly recited in independent claims 1, 11 and 20 have been fully considered and are persuasive.  In addition, in view of further search and consideration, the prior art rejection of claims 1-4, 7-9, 11-14, 17, 18 and 20 has been withdrawn. 

To expedite prosecution of this application, Applicant’s representative was contacted to discuss proposed amendments for Examiner’s Amendment to resolve remaining issues and place the application in condition for allowance (see the attached Interview Summary and the following Examiner’s Amendment section).

Claims 1-4, 7-9, 11-14, 17, 18 and 20 as presented and/or amended in the following Examiner’s Amendment section are allowed.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Francois P. deVilliers (Reg. No. 48,200) on 05/03/2022.

The application has been amended as follows: 

Amendment to Specification:
Please amendment paragraph [0001] of the Specification as follows:

[0001] This application claims priority to and the benefit of co-pending U.S. Patent Provisional Patent Application 62/847,204, filed on May 13, 2019, entitled "DEDUPLICATION OF MEDIA FILES," by Harris et al., 



Amendment to Claims:
Please amend claims 1, 3, 7, 11, 13, 17 and 20 in the complete listing of claims as follows:

1.	(Currently Amended) A method for identifying visually similar media content items, the method comprising:	 receiving perceptual hashes for video frames of media content items;
partitioning each of the perceptual hashes into segments including a first segment and a second segment;	 comparing the first segments of the perceptual hashes for at least a portion of video frames;	 determining, based on the comparing the first segments of the perceptual hashes for at least a portion of video frames, that media content items having perceptual hashes with identical first segments are candidate matches; 	 grouping media content items indicated as being candidate matches together by first segment in a key value database; 
receiving a search query comprising a search query media content item;
determining at least one perceptual hash for one or more video frames of the search query media content item;
partitioning the at least one perceptual hash for the search query media content item into segments including a first segment and a second segment;


identifying a group of potential match media content items for the search query media content item by comparing the first segment of the at least one perceptual hash for the search query media content item with the key value database;
comparing the perceptual hashes in the group of potential match media content items with the at least one perceptual hash for the search query media content item; and
providing a subset of the group of potential match media content items as search results in response to the search query, based on the comparison between the perceptual hashes of the group of potential match media content items with the at least one perceptual hash for the search query media content item. 

2.	(Previously Presented) The method of Claim 1, wherein the comparing the perceptual hashes in the group of potential match media content items with the at least one perceptual hash for the search query media content item comprises:
determining distances between the perceptual hashes in the group of potential match media content items and the at least one perceptual hash for the search query media content item.

3.	(Currently Amended) The method of Claim 2, further comprising: 
based on a distance between the perceptual hash of a particular media content item in the group of  potential match media content items and the at least one perceptual hash for the search query media content item satisfying a distance threshold, including the particular media content item as search results in the subset of the group of potential match media content items.

4.	(Original) The method of claim 1, wherein the media content items are stored within a media content item library.

5.	(Canceled)

6.	(Canceled)

7.	(Currently Amended) The method of Claim 1, further comprising:
ranking the subset of the group of potential match media content items in the search results according to at least one factor.

(Previously Presented) The method of Claim 1, wherein the grouping the media content items indicated as matching comprises:
marking media content items that are matching as duplicates within a search index, such that media content items marked as duplicates are not included in the search results.

(Previously Presented) The method of Claim 7, wherein the search results are ranked according to resolution or quality.

(Canceled)

11.	(Currently Amended)  A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for identifying visually similar media content items, the method comprising:	  receiving perceptual hashes for video frames of media content items;	  partitioning each of the perceptual hashes into segments including a first segment and a second segment;	  scanning the first segments of the perceptual hashes of the media content items to identify media content items having perceptual hashes with identical first segments as candidate matches;
grouping media content items indicated as being candidate matches together by first segment in a key value database; 
receiving a search query comprising a search query media content item;
determining at least one perceptual hash for one or more video frames of the search query media content item;
partitioning the at least one perceptual hash for the search query media content item into segments including a first segment and a second segment;
identifying a group of potential match media content items for the search query media content item by comparing the first segment of the at least one perceptual hash for the search query media content item with the key value database;
comparing the perceptual hashes in the group of potential match media content items with the at least one perceptual hash for the search query media content item; and
providing a subset of the group of potential match media content items as search results in response to the search query, based on the comparison between the perceptual hashes of the group of potential match media content items with the at least one perceptual hash for the search query media content item. 

12.	(Previously Presented) The non-transitory computer readable storage medium of Claim 11, wherein the comparing the perceptual hashes in the group of potential match media content items with the at least one perceptual hash for the search query media content item comprises:
determining distances between the perceptual hashes in the group of potential match media content items and the at least one perceptual hash for the search query media content item.

13.	(Currently Amended) The non-transitory computer readable storage medium of Claim 12, wherein the method further comprises:
based on a distance between the perceptual hash of a particular media content item in the group of  potential match media content items and the at least one perceptual hash for the search query media content item satisfying a distance threshold, including the particular media content item as search results in the subset of the group of potential match media content items.


14.	(Original) The non-transitory computer readable storage medium of claim 11, wherein the media content items are stored within a media content item library.

15.	(Canceled)

16.	(Canceled)

17.	(Currently Amended) The non-transitory computer readable storage medium of Claim 11, the method further comprising:	 ranking the subset of the group of potential match media content items in the search results according to at least one factor.

(Previously Presented) The non-transitory computer readable storage medium of Claim 11, wherein the grouping the media content items indicated as matching comprises:
marking media content items that are matching as duplicates within a search index, such that media content items marked as duplicates are not included in the search results.

(Canceled)

20.	(Currently Amended) A computer system comprising:	a data storage unit; and	a processor coupled with the data storage unit, the processor configured to:	receive perceptual hashes for video frames of media content items;	partition each of the perceptual hashes into segments including a first segment and a second segment; 	scan the first segments of the perceptual hashes of the media content items to identify media content items having perceptual hashes with identical first segments as candidate matches;
group media content items indicated as being candidate matches together by first segment in a key value database; 
receive a search query comprising a search query media content item;
determine at least one perceptual hash for one or more video frames of the search query media content item;
partition the at least one perceptual hash for the search query media content item into segments including a first segment and a second segment;
identify a group of potential match media content items for the search query media content item by comparing the first segment of the at least one perceptual hash for the search query media content item with the key value database;
compare the perceptual hashes in the group of potential match media content items with the at least one perceptual hash for the search query media content item; and
provide a subset of the group of potential match media content items as search results in response to the search query, based on the comparison between the perceptual hashes of the group of potential match media content items with the at least one perceptual hash for the search query media content item.	
Reasons for Allowance

8.	The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for identifying visually similar media content items in response to a search query comprising a search query media content item using both a first segment of at least one perceptual hash of a search query media content item and the at least one perceptual hash of the search query media content item, wherein the first segment of the at least one perceptual hash of the search query media content item is used to search a key value database, which stores groups of media content items having perceptual hashes with identical first segments and being indexed with first segments, to identify a group of potential match media content items, then the at least one perceptual hash of the search query media content item is used to generate a subset  of the group of potential match media content items as search results based on the comparison between the perceptual hashes of group of potential match media content items with the at least one perceptual hash for the search query media content item.
 
The closest prior art of record, Yang et al. (U.S. Publication No. 2012/0087583) teaches a method/system for video retrieval based on comparing perceptual video signatures, wherein video signature is defined as an image hash of key frames of shots of a video sequence, and when to detect whether a suspected video sequence is similar to a reference video sequence, a shot-by-shot comparison is performed between two video sequences (see Abstract, [0014]-[0015] and [0029]-[0031]).  

Another close prior art of record, Baluja et al. (U.S. Patent No. 8,611,617) teaches a method/system for selecting an image similar to a target image from among a set of candidate images by comparing segments of the target image fingerprint to segments of the candidate image fingerprints (see Abstract, Fig. 3 and claim 1).
 
However, Yang et al. and/or Baluja et al. fail to anticipate or render obvious the feature of grouping/indexing media content items in a key value database by first segment and the process of responding to a search query in the following recited features of grouping media content items indicated as being candidate matches together by first segment in a key value database; receiving a search query comprising a search query media content item; determining at least one perceptual hash for one or more video frames of the search query media content item; partitioning the at least one perceptual hash for the search query media content item into segments including a first segment and a second segment; identifying a group of potential match media content items for the search query media content item by comparing the first segment of the at least one perceptual hash for the search query media content item with the key value database; comparing the perceptual hashes in the group of potential match media content items with the at least one perceptual hash for the search query media content item; and providing a subset of the group of potential match media content items as search results in response to the search query, based on the comparison between the perceptual hashes of the group of potential match media content items with the at least one perceptual hash for the search query media content item, as in independent claims 1, 5 and 9.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 34-38, 40-44 and 46-50 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
 
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Contact Information

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164